                 Case 2:19-cv-00444-JCC Document 27 Filed 05/26/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    GERALD WILLIAMS,                                   CASE NO. C19-0444-JCC
10                            Plaintiff,                 MINUTE ORDER
11               v.

12    SONNY PERDUE, Secretary of the U.S.
      Department of Agriculture,
13
                              Defendant.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend certain
18
     pretrial deadlines and the trial deadline (Dkt. No. 26). The Court hereby GRANTS the motion
19
     and orders as follows:
20
        1. The new trial date is provisionally set to October 26, 2020;
21
        2. Proposed voir dire/jury instructions are due October 23, 2020;
22
        3. The proposed pretrial order is due October 16, 2020;
23
        4. The dispositive motions deadline is August 3, 2020; and
24
        5. The discovery deadline is July 1, 2020.
25
            //
26


     MINUTE ORDER
     C19-0444-JCC
     PAGE - 1
            Case 2:19-cv-00444-JCC Document 27 Filed 05/26/20 Page 2 of 2




 1        DATED this 26th day of May 2020.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0444-JCC
     PAGE - 2
